Earl Warren: Number 68, T.I.M.E. Incorporated, Petitioner, versus United States of America, and Davidson Transfer & Storage Company Incorporated, Petitioner, versus United States of America. Mr. Rea, you may proceed.
Bryce Rea, Jr.: Mr. Chief Justice, may the Court please. I represent petitioner in Number 96, and if it's agreeable with the Court, I should like to proceed for 30 minutes to be followed by Mr. Benson who represents the petitioner in 68. We realize that we're reversing the usual order, but we think it will be more helpful this way.
Earl Warren: You may divide your time anyway you wish.
Bryce Rea, Jr.: Thank you, Mr. Chief Justice. The facts in the Davidson case are quite simple, somewhat more simple than the facts in the T.I.M.E. cases, I may call it, but the issues are precisely the same in both cases, that is the only issue in the T.I.M.E. case and the issue on the first question presented in the Davidson case are identical. And that issue is the right of a shipper by motor carrier, common motor carrier, regulated by the Interstate Commerce Commission, to recover reparations for allegedly unreasonable rates charged in the past. Now, I'd like briefly to outline the facts in the Davidson case. In 1950, New York State passed a statute imposing what was called a ton-mile tax on all motor carriers using the highways of New York to transport property within the state, through the state or from points within the state to points without the state or from points without the state to points within the state. The common carriers, by motor, operating in New York, in September of 1951, filed with the Interstate Commerce Commission what was called the New York State Surcharge. And that surcharge simply imposed a charge over and above the ordinary rate on a particular movement, operative throughout the areas served by these common carriers, which is the northeast area, which extra charge, surcharge was designed to compensate the carriers for the additional cost involved in the ton-mile tax imposed by the State of New York. It's to be noted that this surcharge was applicable only on movements on which the surcharge was required to be paid by the state, namely, movements in New York, in whole or in part. On October 5, 1951, the Interstate Commerce Commission suspended the operation of the surcharge for a period of seven months and ordered an investigation of it. On May 8, 1952, the period of suspension expired and pursuant to Section 216 (e), the surcharge went into effect as the file tariff for the carriers as required by the Interstate Commerce Act. On May 29, 1952, Davidson transported four shipments for the United States Government, all of which moved in part through the State of New York. Davidson presented its bill to the United States Government for those -- for its charges for those four shipments, if bill was paid that, as far as Davidson was concerned, ended the matter. On July 20, 1953, the investigation of the surcharge ordered by the Commission having continued all of this time, the Commission found that the surcharge was basically not an appropriate way in which the carriers should recover the cost of the ton-mile tax. They, therefore, ordered the surcharge cancelled and they admonished the carriers that the cost of the ton-mile tax should be treated as any other operating cost and that the carrier's general rate level should be designed to include that cost. And subsequently, general rate increases were filed, which did account for the -- take care of the surcharge. The Commission's order was July 23, ordered July 20, 1953, ordered the surcharge cancelled on or before August 21,1953. At the request of the carriers, the date for cancellation was postponed to October 15, 1953, and on that date, the surcharge was cancelled. Thereafter, the General Accounting Office, post-auditing the bills of Davidson, demanded of Davidson that it refund to the General Accounting Office, to the Treasury of the United States more properly, that portion of its charges on these four movements which represented the New York State Surcharge. Its explanation being that the Commission had subsequently held that surcharge to be unjust and unreasonable and had ordered it cancelled.
Felix Frankfurter: Does it become relevant now, or (Inaudible) whether the cancelation of that surcharge by the Commission either in terms or by virtue of the law of the Interstate Commerce Act retroactive -- operated retroactively as of the date of the filing of the surcharge?
Bryce Rea, Jr.: It is not relevant, Mr. Justice Frankfurter. We urge to the court below that the order of the Commission was not intended to be retroactive and that in any event, the Commission had no authority to make it retroactive. The court below said, “We don't know. We will refer the matter to the Commission and ask them what they meant by their order of July 20, 1953. Did they intend to have retroactive effect or did they not.”
Felix Frankfurter: And that is irrelevant in this context?
Bryce Rea, Jr.: It is irrelevant at this point, Your Honor, and it is irrelevant on the issues here because we maintain that the Commission, in no event, has any authority to make retroactive findings as to rate reasonableness.
Felix Frankfurter: Well -- well, we have to pass on that issue then?
Bryce Rea, Jr.: That issue, yes, Your Honor.
Felix Frankfurter: If you're right --
Bryce Rea, Jr.: That --
Felix Frankfurter: -- if you're right, it becomes irrelevant.
Bryce Rea, Jr.: If -- if I'm right, it becomes irrelevant. I would assume, Your Honor, if we're wrong that the mandate of the Court of Appeals would be followed in which event, the order would be referred to the Commission for an interpretation of it.
Felix Frankfurter: If you're wrong, what is its bearing upon this litigation?
Bryce Rea, Jr.: If we're wrong, the order has no bearing on this case here, except to this extent that it was that order that the court below ordered the District Court to refer to the Commission for its opinion for its interpretation. Davidson paid the refund to the General Accounting Office under protest and brought this suit to recover back in the District Court under the Tucker Act. The only defense raised in the District Court was that the surcharge had been found by the Commission to be unjust and unreasonable. And that therefore, the carrier was not entitled to recover his charges based on it. Davidson filed a motion for summary judgment in which we alleged, (1) that the order was not intended to be retroactive. (2) If it was intended to be retroactive, it has no legal effect that the only right that a shipper has is to the rate which is filed and effective with the Commission at the time the transportation is rendered. The District Court granted our motion to dismiss. Our -- rather granted our motion for summary judgment and the Court of Appeals reversed. Now, our position here is that the Montana-Dakota case interpreting the Federal Power Act, controls. That case is reported in 341 U.S. 246. That case is on all force with this, except that the position of the parties is reversed. There, the plaintiff brought a suit saying, “I want to recover from this defendant because he charged me unreasonable rates in the past.” In this case, respondent recouped the rates out of court, through his own power, and then defendant a suit by the carrier to recover them on the ground that they were unreasonable in the past. In the Montana-Dakota case, as we read it and we think it's the only tenable reading, this Court held flatly that the right to a reasonable rate is the right to the right that is filed and effective with the Commission at the time the service is rendered. The argument was made there, just as respondent argued here that the court can entertain a common-law suit that there is a common-law right to a reasonable rate, that a court has jurisdiction of that cause of action in tort, and that while it's true, the court cannot determine the reasonableness of the rates, the court can entertain the cause of action and refer the issue of the reasonableness to the appropriate administrative body. That argument was flatly rejected in the Montana case because the Federal Power Act in terms -- not in terms, but was interpreted as restricting the power of the Commission over rates to the legislative power of fixing rates for the future. We submit that Part II of the Interstate Commerce Act enacted in 1935 within a few days of the Power Act and containing the same provisions respecting the regulation of rates, must be interpreted in the same way that the Federal Power Act was interpreted. Both acts start out requiring the seller of the service to fix just and reasonable rates and prohibiting unjust and unreasonable rates. Both acts provide for the filing of complaints for investigation of existing rates or for the investigation of existing rates by the Commission sua sponte and upon the completion of the investigation and upon the finding of unreasonableness, power is given to prescribe rates for the future to be thereafter, observed. Both acts provide that carriers will initially establish rates in the case of the I.C.C. Act, and that the power company will initially establish rates in the case of the Federal Power Act. Both acts gives the Commission power to suspend for a limited period of time. In the case of the Power Act, it's five months. In the case of the Interstate Commerce Act, it's seven months. Both acts provide that the rate shall take effect upon the period of suspension, upon the expiration of the period of suspension. Neither act confers any authority whatever to deal with the reasonableness of rates in the past. Absent that authority, it is our position that there can be no right to recover for the -- for alleged unreasonableness in the past. The common law right, such as it may have been, is necessarily destroyed because the Interstate Commerce Act as the Federal Power Act has deprived the courts -- has deprived every court of its power to determine rate reasonableness. At the same time, it has deprived the Commission of the right to determine rate reasonableness for any period in the past. And as Justice Jackson said in writing for the majority in the Montana case, "The issue of reasonableness goes to the very heart of the cause of action. No cause of action for the charging of an unreasonable rate can exist unless the rate is, in fact, unreasonable. So that the issue of unreasonableness goes not just to the damages, but it goes to whether or not, the tort was in fact committed. And as he pointed out there, to hold that a cause of action for unreasonableness could be brought in court and then the only issue in the case, namely, reasonableness or not, could be referred to the Commission, the result would be to obtain from the Commission action which the Congress, in terms, forbid it to take.
Earl Warren: We'll recess now.